Opinion filed November 9, 2006 















 








 




Opinion filed November 9, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00287-CV 
                                                    __________
 
                                  KEITH
RUSSELL JUDD, Appellant
 
                                                             V.
 
                                KAREN
Y. COREY-STEELE, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
  County, Texas
 
                                                Trial
Court Cause No. C-103,828
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed the divorce decree in this
case on January 13, 1998.  On October 12,
2006, Keith Russell Judd filed with the clerk of the trial court a pro se
notice of appeal.  Upon receipt of the
notice of appeal in this court, the clerk of this court wrote the parties and
advised them that it appeared the notice of appeal was not timely.
Judd has responded to our letter of October 20,
2006, by filing various pro se motions. 
Each motion has been considered, and each is overruled.




Judd contends that he perfected an appeal by
filing documents in 1998.  However, the
only notice of appeal forwarded to this court is file-marked 2006.  Judd contends that he is entitled to a new
trial because his documents have been lost or destroyed.  However, Judd has not established that Tex. R. App. P. 34.5(e) applies to his
appeal.
Absent a timely notice of appeal, this court lacks
jurisdiction to entertain an appeal.  Tex. R. App. P. 25 & 26.  Therefore, this appeal is dismissed for want
of jurisdiction.
 
PER CURIAM
 
November 9, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.